Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-211564 JOINT PROXY STATEMENT/PROSPECTUS MERGER PROPOSED—YOUR VOTE IS VERY IMPORTANT July 15, 2016 Dear Shareholder: The board of directors of Apple Hospitality REIT, Inc. (“Apple Hospitality”) and the board of directors of Apple REIT Ten, Inc. (“Apple Ten,” and together with Apple Hospitality, the “Apple REITs”), each have approved an Agreement and Plan of Merger, dated as of April 13, 2016 (as amended on July 13, 2016, the “Merger Agreement”),among Apple Hospitality, Apple Ten and 34 Consolidated, Inc., a Virginia corporation and wholly-owned subsidiary of Apple Hospitality (“Acquisition Sub”). Pursuant to the Merger Agreement, Apple Ten will merge with and into Acquisition Sub, with Acquisition Sub being the surviving corporation in the merger and remaining a wholly owned subsidiary of Apple Hospitality (the “merger”). Apple Hospitality will retain the name “Apple Hospitality REIT, Inc.” and will continue to trade on the New York Stock Exchange under the symbol “APLE.” The obligations of Apple Hospitality and Apple Ten to effect the merger are subject to the satisfaction or waiver of certain conditions set forth in the Merger Agreement (including the approvals of each company’s shareholders). If the merger is completed pursuant to the Merger Agreement, each issued and outstanding unit (consisting of a common share and related Series A preferred share) of Apple Ten (other than those with respect to which statutory dissenters’ rights of appraisal have been properly exercised, perfected and not subsequently withdrawn under Virginia law) will be converted into the right to receive: ● $1.00 in cash; and ● 0.522 (the “unit exchange ratio”) Apple Hospitality common shares. In addition, if the merger is completed pursuant to the Merger Agreement, the holder of each issued and outstanding Series B convertible preferred share of Apple Ten will receive the same consideration as described above on an as converted basis. Holders of Apple Hospitality common shares will continue to own their existing Apple Hospitality common shares after the merger. Apple Hospitality and Apple Ten will each be holding a special meeting of their respective shareholders. Special meetings of the shareholders of Apple Hospitality and Apple Ten will be held at the corporate headquarters of the Apple REITs, 814 East Main Street, Richmond, Virginia 23219 on August 31, 2016. Apple Ten’s special meeting will be held at 10:00 a.m., Eastern time. Apple Hospitality’s special meeting will be held at 11:00 a.m., Eastern time. At the Apple Hospitality special meeting, the shareholders of Apple Hospitality will be asked to consider and vote on a proposal (i) to approve the issuance of common shares of Apple Hospitality to the shareholders of Apple Ten in the merger pursuant to the Merger Agreement (the “Share Issuance Proposal”) and (ii) to approve the adjournment of the Apple Hospitality special meeting, if necessary or appropriate, for the purpose of soliciting additional votes for the approval of the Share Issuance Proposal (the “Apple Hospitality Adjournment Proposal”). The Apple Hospitality Board of Directors (the “Apple Hospitality board”) has (i)determined that the Merger Agreement, the related plan of merger, the merger and the transactions contemplated thereby, including the issuance of the Apple Hospitality common shares to Apple Ten shareholders in the merger pursuant to the Merger Agreement, are advisable and in the best interests of Apple Hospitality and the Apple Hospitality shareholders and (ii)authorized, approved and adopted the Merger Agreement and the related plan of merger. The Apple Hospitality board recommends that Apple Hospitality shareholders vote “FOR” the Share Issuance Proposal and the Apple Hospitality Adjournment Proposal. At the Apple Ten special meeting, the shareholders of Apple Ten will be asked to consider and vote on a proposal (i) to approve the Merger Agreement, the related plan of merger, the merger and the other transactions contemplated thereby under which Apple Ten would be merged with and into Acquisition Sub (the “Apple Ten Merger Proposal”) and (ii) to approve the adjournment of the Apple Ten special meeting, if necessary or appropriate, for the purpose of soliciting additional votes for the approval of the Apple Ten Merger Proposal (the “Apple Ten Adjournment Proposal”). The Apple Ten Board of Directors (the “Apple Ten board”), based on the unanimous recommendation of an independent special committee of the Apple Ten board, has (i)determined that the transactions contemplated by the Merger Agreement and related plan of merger are advisable and in the best interests of Apple Ten and the Apple Ten shareholders and (ii)authorized, approved and adopted the Merger Agreement and the plan of merger. The Apple Ten board recommends that Apple Ten shareholders vote “FOR” the Apple Ten Merger Proposal and the Apple Ten Adjournment Proposal. This joint proxy statement/prospectus provides you with detailed information about the special meetings of Apple Hospitality and Apple Ten, the Merger Agreement, the merger and other related matters. A copy of the Merger Agreement is included as Annex A to this joint proxy statement/prospectus and a copy of the plan of merger is attached as Annex B to this joint proxy statement/prospectus. We encourage you to read this joint proxy statement/prospectus, the Merger Agreement, the related plan of merger and the other annexes to this joint proxy statement/prospectus carefully and in their entirety. In particular, you should carefully consider the discussion in the section of this joint proxy statement/prospectus entitled “Risk Factors” beginning on page 29. You may also obtain more information about each company from the documents they file with the Securities and Exchange Commission. Whether or not you plan to attend the Apple Hospitality or Apple Ten special meeting, please complete, date, sign and return, as promptly as possible, the enclosed proxy card in the accompanying reply envelope or submit your proxy through the Internet or by telephone. To submit your proxy through the Internet, visit www.proxyvote.com. To submit your proxy by telephone, dial (800) 690-6903 using a touch-tone phone and follow the recorded instructions. If you submit your proxy through the Internet or by telephone, you will be asked to provide the company number and control number from the enclosed proxy card. If you attend a special meeting and vote in person, your vote by ballot will revoke any proxy previously submitted. Your vote is very important, regardless of the number of shares you own. Whether or not you plan to attend the Apple Hospitality special meeting or the Apple Ten special meeting, as applicable, please submit a proxy to vote your shares as promptly as possible to make sure that your shares are represented at the applicable special meeting. Please note that the failure to vote shares of Apple Ten is the equivalent of a vote against the Apple Ten Merger Proposal. Thank you in advance for your continued support. Sincerely, Justin G. Knight Glade M. Knight President and Chief Executive Officer Chairman and Chief Executive Officer Apple Hospitality REIT, Inc.
